Exhibit 10.2

AMENDMENT TO FRAMEWORK AGREEMENT

THIS AMENDMENT TO FRAMEWORK AGREEMENT, dated as of January 7, 2010 (this
“Amendment”), is by and between SPORTS PROPERTIES ACQUISITION CORP., a Delaware
corporation (the “Company”), and MEDALLION FINANCIAL CORP., a Delaware
corporation (the “Sponsor”).

WHEREAS, the Company and the Sponsor are parties to that certain Framework
Agreement dated as of November 18, 2009 (the “Framework Agreement”); and

WHEREAS, the parties desire to amend the Framework Agreement upon the terms and
conditions herein provided.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions. Capitalized terms use herein and not otherwise defined herein
shall have the meanings ascribed to them in the Framework Agreement.

2. Amendment to Framework Agreement.

(a) Section 2.02(k) is hereby amended and restated in its entirety to read as
follows:

“(k) Reserved;”

(b) Section 2.03(d) of is hereby amended and restated in its entirety to read as
follows:

“(d) Reserved;”

(c) Section 6.02(d) of the Framework Agreement is hereby amended and restated in
its entirety to read as follows:

“(d) Trust Account. The Trust Account shall contain no less than $50 million,
after taking into account all payments and payment of expenses associated with
the Transactions described in Section 5.11(a)(i), the making of all conversion
payments as described in Section 2.05 and payment of expenses associated with
the Transactions.”

3. Amendment. All references in the Framework Agreement (and in the other
agreements, documents and instruments entered into in connection therewith) to
the “Framework Agreement” shall be deemed for all purposes to refer to the
Framework Agreement, as amended by this Amendment.

4. Remaining Provisions of Framework Agreement. Except as expressly provided
herein, the provisions of the Framework Agreement shall remain in full force and
effect in accordance with their terms and shall be unaffected by this Amendment.

5. Counterparts. This Amendment may be executed in counterparts, each of which
when executed shall be deemed an original and both of which when executed shall
be deemed one and the same instrument.

6. Headings. The headings to this Amendment are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the
principles of conflicts of law of any jurisdiction.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
authorized officers of each of the undersigned as of the date first above
written.

 

SPORTS PROPERTIES ACQUISITION CORP. By:  

/s/ Tony Tavares

Name:   Tony Tavares Title:   President   MEDALLION FINANCIAL CORP. By:  

/s/ Alvin Murstein

Name:   Alvin Murstein Title:   Chairman and Chief Executive Officer

 

2